Citation Nr: 1443526	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  09-27 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for fibromyalgia with headaches, depression, and symptoms of irritable bowel syndrome.

2.  Entitlement to a rating in excess of 20 percent for cystitis with bladder incontinence.

3.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease.

4.  Entitlement to a rating in excess of 10 percent for residuals of a right elbow fracture prior to March 25, 2011.

5.  Entitlement to a rating in excess of 10 percent for residuals of a right elbow fracture since March 25, 2011.

6.  Entitlement to a rating in excess of 20 percent for cervical degenerative disc disease prior to March 25, 2011.

7.  Entitlement to a rating in excess of 10 percent for cervical degenerative disc disease since March 25, 2011.

8.  Entitlement to a rating in excess of 10 percent for right foot plantar fasciitis with heel spur.

9.  Entitlement to a rating in excess of 10 percent for left foot plantar fasciitis with heel spur.

10.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A review of the Veterans Benefits Management System paperless claims processing system reveals no records pertinent to the current appeal.  A review of the Virtual VA electronic claims file reveals the transcript of the Veteran's March 2014 Board hearing and VA treatment records pertinent to the appeal.

In an April 2012 rating decision by the Winston-Salem RO the evaluation for cervical degenerative disc disease was reduced from 20 percent to 10 percent, effective March 24, 2011.  VA's Office of General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) (2013) do not apply where there is no reduction in the amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991).  Hence, this regulation applies only where there is both (1) a reduction in evaluation of a service-connected disability, and (2) a reduction or discontinuance of compensation payable.  A reduction in evaluation with no corresponding reduction in compensation does not meet the criteria of 38 C.F.R. § 3.105(e).  

Here, the April 2012 rating decision did not result resulted in a reduction of the combined rating for service-connected disability.   Indeed, effective March 24, 2011, the Veteran's combined evaluation increased from 80 percent to 90 percent.  Accordingly, the due process requirements of 38 C.F.R. § 3.105(e) do not apply.  The Board further notes that the Veteran has not submitted any notice of disagreement with this reduction.  The issue of entitlement to an increased rating for cervical degenerative disc disease has therefore been staged for the period on appeal and recharacterized as reflected above.

Additionally, in a March 2010 rating decision VA granted entitlement to a separate evaluation for right knee laxity, rated as 10 percent disabling, effective October 29, 2009.  The Veteran has not expressed any disagreement or perfected an appeal to the Board with regard to this rating decision or the subsequent reduction in a September 2013 rating decision.  Id.  The Board therefore finds that although the issue of entitlement to a rating in excess of 10 percent for right knee degenerative joint disease is addressed in this decision, the separate issue of right knee laxity is not on appeal at this time.

The issues of entitlement to service connection for right hand neuropathy and arthritis, to include as secondary to service-connected residuals of a right elbow fracture; for migraine headaches, to include as secondary to fibromyalgia and cervical degenerative disc disease; for fecal incontinence, to include as secondary to cervical degenerative disc disease; and for right knee and right elbow scars have been raised by the record, but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issues of entitlement to a rating in excess of 10 percent for residual of a right elbow fracture since March 25, 2011; entitlement to a rating in excess of 10 percent for cervical degenerative disc disease since March 25, 2011; entitlement to ratings in excess of 10 percent for left and right foot plantar fasciitis with heel spur; and entitlement to a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At the March 2014 Board hearing, the Veteran withdrew her appeal concerning the issue of entitlement to a rating in excess of 40 percent for fibromyalgia with headaches, depression, and symptoms of irritable bowel syndrome.

2.  At the March 2014 Board hearing, the Veteran withdrew her appeal concerning the issue of entitlement to a rating in excess of 20 percent for cystitis with bladder incontinence.

3.  The Veteran's right knee degenerative joint disease has not been manifested by flexion limited to 45 degrees or extension limited to 10 degrees, including due to pain or following repetitive motion.  There is no evidence of right knee ankylosis, recurrent subluxation, a cartilage disorder, or genu recurvatum.

4.  Prior to March 25, 2011, the Veteran's residuals of a right elbow fracture were not manifested by flexion limited to 90 degrees or extension limited to 75 degrees, including due to pain or following repetitive motion.

5.  Prior to March 25, 2011, the Veteran's cervical degenerative disc disease did not manifest by forward flexion limited to 15 degrees or favorable ankylosis of the entire cervical spine.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to a rating in excess of 40 percent for fibromyalgia with headaches, depression, and symptoms of irritable bowel syndrome have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to a rating in excess of 20 percent for cystitis with bladder incontinence have been met.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. §§ 20.202, 20.204.

3.  The criteria for a rating in excess of 10 percent for right knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2013).

4.  Prior to March 25, 2011, the criteria for an evaluation in excess of 10 percent for residuals of a right elbow fracture were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5206, 5207 (2013).

5.  Prior to March 25, 2011, the criteria for an evaluation in excess of 20 percent for cervical spine degenerative disc disease were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a).

During her March 2014 hearing before the undersigned the Veteran expressed her wish to withdraw the issues of entitlement to an increased rating for fibromyalgia with headaches, depression, and symptoms of irritable bowel syndrome; and entitlement to an increased rating for cystitis with bladder incontinence.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there remain no allegations of errors of law or fact for appellate consideration in this case regarding these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and the appeal of these issues is dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Correspondence dated in April 2007 notified the Veteran of the information and evidence needed to substantiate her claims, to include notice of what part of that evidence is to be provided by the claimant and notice of what part VA will attempt to obtain.  This letter also provided the Veteran with notice of how VA determines disability ratings and effective dates.  The Veteran was notified of applicable rating criteria in the June 2009 statement of the case.  The issues were most recently readjudicated in April 2012 and September 2013.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims.  The claims file contains the Veteran's service treatment records, private medical records, Social Security records, the reports of VA examinations, VA medical records, the transcript of the March 2014 Board hearing, and various lay statements of the Veteran.

Relevant Laws and Regulations

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  An  evaluation of the level of disability present must include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the evidence warrants a uniform rating for right knee degenerative joint disease for the entire period on appeal, and for the period prior to March 25, 2011 for the appellant's right elbow fracture residuals and cervical degenerative joint disease.  

The issues of entitlement to increased ratings for residuals of a right elbow fracture and cervical degenerative joint disease for the period since March 25, 2011 are addressed in the remand below.  See also 38 C.F.R. § 3.344 (2013); Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When the applicability of 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).

Functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).

Right Knee

The Veteran contends that her right knee degenerative joint disease warrants an evaluation higher than the 10 percent rating currently assigned.  The Veteran has submitted written statements indicating that her knee is unstable and painful, and that it prevents her from sitting or standing for extended periods of time, causes her to walk with a limp, and prohibits her from being able to bend, kneel, or squat.

The Veteran's VA treatment records show that she has intermittently been treated with physical therapy for right knee pain and that she regularly uses a knee brace.  In June 2006, the Veteran reported knee pain related to degenerative joint disease.  It was noted that she used a knee brace and took non-steroid anti-inflammatory drugs for its treatment.

At a VA examination in November 2007, the Veteran reported intermittent aching pain with weakness once a week.  She reported some stiffness, no swelling, and occasional instability or giving way.  She stated that loss of motion during flare-ups was about 30 percent.  She reported that she was only able to stand for 15 to 20 minutes or walk 1 to 2 blocks, that her decreased mobility required her to take breaks while working, and that it had a severe impact on her ability to do chores, shop, exercise, drive, travel, toilet, and dress.  Physical examination found normal knee strength, no heat or redness, no deformity or ankylosis, mild to moderate crepitation, no instability, and severe guarding.  Right knee motion was from 0 of extension to 115 degrees of flexion.  Pain did not limit motion, but reports of pain began at 0 degrees.  There was tenderness only with motion.

In February, November, and December 2008 and January 2009, the Veteran reported knee pain.  November 2008 X-rays showed no acute fracture or dislocation.  Mild degenerative changes and small right knee effusion were found.  The Veteran was treated for right knee pain in May 2010.  She was noted to be able to comfortably ambulate.  Physical examination showed no effusion, edema, erythema, or ecchymosis.  Right knee crepitus was noted, with tenderness to the medial joint line.  There was full range of motion and strength was measured as 4 out of 5.

At an October 2009 VA examination, the Veteran reported having constant, severe, and achy anterior right knee pain.  She stated that it prevented her from being able to walk or stand for extended periods of time.  Physical examination found giving way, mild instability, pain, stiffness, cracking, and popping.  There was no evidence of deformity, weakness, or locking episodes.  Range of motion testing showed right knee motion from 0 degrees of extension to 110 degrees of flexion.  There was objective evidence of pain on motion and following repetitive motion, but no additional limitation after repetitive motion.

In May 2010, the Veteran reported sharp to full aching right knee pain.  In October 2010, the Veteran underwent physical therapy for knee degenerative joint disease.  X-rays showed mild degenerative changes and small right knee effusion.  On examination, the Veteran was found to have mild antalgic gait due to pain, range of motion within normal limits, positive retropatellar crepitation, and mild medial instability.  The Veteran was issued a gel band patella strap, theraband, and bilateral knee sleeves, and instructed on strengthening exercises.

The Veteran also discussed knee pain at June, July, and September 2011 consultations.  In November 2011, she reported knee pain and stiffness.  X-rays showed very mild bilateral tricompartmental osteoarthritis but no acute findings.  The Veteran again reported continued knee pain in August 2012.

At a March 2011 VA examination, the Veteran reported symptoms of weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, tenderness, pain, and dislocation.  She did not report drainage, effusion, or subluxation.  She reported flare-ups caused increased pain and stiffness and made it more difficult to stand up or to drive.  She reported having an incapacitating episode for 10 days in October 2010, with bed rest recommended by her physician.  On physical examination, there was weakness, tenderness, crepitus, and guarding of movement.  There were no signs of edema, instability, abnormal movement, effusion, redness, heat, deformity, misalignment, subluxation, genu recurvatum, locking pain, or drainage.  Range of motion testing revealed flexion to 140 degrees, with pain at 120 degrees, and extension to 0 degrees.  The examiner found joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Anterior and posterior cruciate and collateral ligaments stability tests were within normal limits.  The examiner diagnosed right knee degenerative joint disease and patella tendinopathy.  Ligament stability was within normal limits.

At a January 2013 VA examination the Veteran reported daily right knee pain, and flare-ups which impacted her ability to stand from a sitting position and to drive.  The Veteran reported also having been diagnosed with shin splints.  The Veteran asserted that her knee disorder had caused her termination from a teaching position in 2012 because she could not move fast enough to restrain a child.  Range of motion testing showed flexion to 100 degrees, with objective evidence of painful motion at 100 degrees.  Extension was to 0 degrees, with no evidence of painful motion.  There was no further limitation of motion after repetitive motion.  The examiner found pain on palpation, and slight instability.  Strength was judged to be normal, and there was no evidence of any meniscal disorders, subluxation, or scars.  X-rays supported the diagnosis of degenerative joint disease.  She was diagnosed with right knee degenerative joint disease and laxity.

The Veteran's most recent VA examination was held in August 2013.  She reported that her knees locked up when she sat for a long period of time and that she used a knee brace and a cane.  Range of motion testing showed flexion to 95 degrees, with objective evidence of painful motion at 90 degrees.  Extension was to 0 degrees, with no evidence of painful motion.  There was no further limitation of range of motion following repetitive use.  Joint stability was normal, with no evidence of subluxation, a meniscal condition, or scars.  The examiner noted that the disorder affected the Veteran's ability to walk or stand for extended periods of time.

Based on this evidence, the record preponderates against entitlement to a rating in excess of 10 percent for right knee degenerative joint disease throughout the entire rating period.  See Hart, 21 Vet. App. 505.

The appellant's right knee degenerative joint disease is rated under Diagnostic Codes 5010-5260.  Under Diagnostic Code 5010, traumatic arthritis is to be rated as degenerative arthritis, which is rated according to limitation of motion of the joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

For VA purposes, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

A limitation of extension of the leg is evaluated as follows: extension limited to 5 degrees warrants a noncompensable evaluation, extension limited to 10 degrees warrants a 10 percent evaluation, and extension limited to 15 degrees warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

A limitation of flexion of the leg is evaluated as follows: flexion limited to 60 degrees warrants a noncompensable evaluation, flexion limited to 45 degrees warrants a 10 percent evaluation, and flexion limited to 30 degrees  warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Separate ratings for knee disabilities may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04 (2004); 69 Fed. Reg. 59,990  (2004); 38 C.F.R. § 4.14.  

VA's General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).  

In this case, as was noted above, the Veteran has already been assigned a separate evaluation for knee laxity in a March 2010 rating decision, and she has not perfected an appeal to any rating decision addressing laxity.  Hence, this issue is not on appeal.  38 U.S.C.A. § 7105.

At no time has the Veteran demonstrated any limitation of right knee extension or any pain, weakness, or other functional impairment which would limit extension, even after repetitive motion.  There is therefore no basis to assign a compensable rating on the basis of limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The Veteran's most restricted right knee flexion was demonstrated at the August 2013 VA examination, which found flexion to be 95 degrees, with pain at 90 degrees.  At no time has the Veteran demonstrated a limitation of right knee flexion that is of 45 degrees or less, the requirement for a compensable evaluation on that basis.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  The Veteran's right knee flexion has been found, on five separate occasions, to be between 90 and 140 degrees, which does not warrant a compensable rating on the basis of limitation of flexion.  The Veteran has therefore been assigned a rating of 10 percent, the minimum rating that can be applied when a major joint has limitation of motion caused by arthritis, even when the degree of limitation is otherwise noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Further there has also been no evidence at any time of subluxation or meniscal tear, cartilage dislocation, genu recurvatum, or ankylosis, and the Veteran has not indicated that she has ever been found to have any of these symptoms.  The evidence therefore preponderates against a higher or separate rating for other right knee impairment under any other possibly applicable rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5259, 5263.

Under DeLuca, functional loss due to pain, weakness, excess fatigability, or incoordination must be taken into consideration.  DeLuca, 8 Vet. App. at 206.  The Board acknowledges the evidence of pain on motion and functional limitations caused by pain following prolonged sitting and walking.  The Board has considered these factors in the rating assigned.  An increased rating, however, is not warranted based on these factors alone.  In this regard, while VA examiners recorded some small additional functional limitation due to pain and following repetitive motion, there was no clinical medical evidence indicating functional limitation caused by pain which would limit range of motion to such an extent that any higher rating would be warranted.  The Board acknowledges that the Veteran stated in November 2007 that during flare-ups she experiences a loss of motion of approximately 30 percent.  This assertion, alone, is not sufficient to indicate that any higher rating is warranted.  The Veteran did not specify in what way her range of motion was decreased, and even if the Board were to assume that flexion, found at the time to be 115 degrees, was decreased by 30 percent, this would still not equate to a range of motion of 30 degrees or less, the criteria for an assignment of a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Without clinical evidence indicating further additional functional limitation, the Board is unable to find that the Veteran's pain is so disabling as to actually or effectively limit flexion or extension of the right knee to such an extent as to warrant assignment of a higher rating.

In reaching this decision, the Board has considered the Veteran's lay statements regarding the functional impact of her right knee disability.  The appellant is competent to report her own observations with regard to the severity of her right knee injury, including reports of pain, weakness, and limited mobility.  See Jandreau, 492 F.3d at 1376-77.  The Board finds her statements to be credible and consistent with the rating assigned.  To the extent she argues her symptomatology is more severe, her statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.

In sum, there is no basis for assignment of a rating in excess of 10 percent for right knee degenerative joint disease at any time during the current appeal.  In reaching this decision the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

Right Elbow

The Veteran asserts that her right elbow fracture residuals warrant a rating higher than the 10 percent currently assigned.  She has submitted statements and testified that her right elbow disorder makes it more difficult to fold clothes, use a sewing machine, iron, braid hair, type, and dress herself.

The Veteran's VA treatment records are silent for any complaints or treatment pertaining to the right elbow, and she has not provided any treatment records pertaining to this issue.

At a VA examination in November 2007, the Veteran reported elbow pain once a month that lasted for a few days.  The elbow pain reportedly felt like sticking needles with occasional radiating pain.  She reported weakness when lifting objects, but no stiffness, swelling, heat, or redness.  She reported fatigability or loss of motion when holding books or folding clothes.  She asserted that during flare-ups her loss of motion was 20 percent.  Her elbow disability affected her ability to push, pull, or lift objects.  It was noted to prevent sports and recreation, to have a severe impact on shopping, chores, grooming, and exercise, and to have a moderate impact on driving and traveling.  Physical examination revealed no deformity, ankylosis, crepitation, instability, loss of motion, or pain on motion.  There was tenderness on palpation of the lateral epicondyle region and mild guarding.  X-rays of the right elbow showed bony spur of the medial epicondyle, otherwise unremarkable.

At an October 2009 VA examination the Veteran reported having constant, moderate, and achy pain in her right elbow.  Occupational impairment was noted in that it prevented the Veteran from carrying heavy books.  Physical examination found no instability, deformity, tenderness, giving way, weakness, swelling, heat, or loss of motion.  There was pain, stiffness, and popping, and the right elbow appeared different than the left.  Range of motion testing showed right elbow flexion and extension from 0 to 145 degrees, right elbow pronation from 0 to 80 degrees, and right elbow supination from 0 to 85 degrees.  There was pain following repetitive motion but no additional limitation due to pain.  Motor testing showed normal muscle tone and strength.

At a March 2011 VA examination, the Veteran reported her right elbow gave way, lacked endurance, locked, was deformed, painful, and not healing well.  She stated that she had brief flare-ups three times a day that caused increased stiffness, pain, and inability to lift or grip heavy items.  She also reported problems carrying more than 5 pounds, lifting, gripping, ironing, gardening, and using zippers.  On physical examination, there was weakness and tenderness.  There were no signs of edema, instability, abnormal movement, swelling, effusion, redness, heat, deformity, guarding, malalignment, drainage, or subluxation.  Range of motion testing revealed flexion of 0 to 145 degrees, extension of 0 degrees, supination of 0 to 85 degrees, and pronation of 0 to 80 degrees.  There was no additional loss of motion due to painful motion or after repetitive motion.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-rays showed degenerative arthritic changes and dystrophic calcification medial humeral condyle, and the examiner noted that the degenerative joint disease was a result of the prior elbow fracture.

The Veteran's right elbow disorder is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5019, as equivalent to bursitis.  38 C.F.R. § 4.71 indicates that diseases rated under Diagnostic Codes 5013 through 5024 are to be rated on limitation of motion of the affected part, which in this case is the right elbow and forearm.

The normal range of motion of the elbow is from 0 degrees of extension to 145 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate I.

Under Diagnostic Code 5206 a 10 percent rating is warranted when forearm flexion of the minor arm is limited to 100 degrees; a 20 percent rating is warranted when forearm flexion is limited to 90 or 70 degrees.  Under Diagnostic Code 5207 a 10 percent rating is warranted when forearm extension of the minor arm is limited to 45 or 60 degrees; a 20 percent rating is warranted when forearm extension is limited to 75 or 90 degrees.  38 C.F.R. § 4.71a.  Ratings are also available under Diagnostic Codes 5209-5213 for impairment or fracture of the forearm bones or impairment of supination or pronation; in this case, however, as there has not been any indication at any time of any such impairment, and the Veteran has not alleged such impairment, these rating criteria are not currently applicable.  Id.   As there never has been any suggestion of right elbow ankylosis Diagnostic Code 5205 is not for application.   

Upon review of the evidence and the rating criteria discussed above, there is no basis by which a rating higher than 10 percent for status post right elbow fracture prior to March 25, 2011 can be assigned.  VA examinations have tested her right elbow range of motion on three separate occasions, and at no point was any clinically observable decreased range of motion found.  The Veteran did report in November 2007 that during flare-ups her range of motion was limited by approximately 20 percent.  Even taking this into consideration, the decreased range of elbow motion during a flare-up would not come close to demonstrating either flexion of 90 degrees or less or extension of 75 degrees or less, which are required to meet the criteria for an assignment of 20 percent or higher based on limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207.  

The highest rating that can be assigned is 10 percent, due to limitation of motion of a major joint due to arthritis.  As mentioned above, when limitation of motion would be noncompensable under a limitation of motion code, but there is degenerative joint disease and some limitation of motion with pain, a 10 percent rating may be assigned for each major joint so affected.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

As regards the DeLuca factors, the Board does not find that an increased rating is warranted based on any additional limitation of motion due to pain, weakness, excess fatigability, or incoordination.  DeLuca, 8 Vet. App. at 206.  The Veteran has reported a decrease in range of motion of approximately 20 percent during flare ups, which the Board acknowledges causes some functional impairment, including increased complaints of difficulty in performing chores or carrying objects.  The Veteran has also reported that her arm overall is weaker during flare-ups, causing her difficulty in lifting or holding.  There is no clinical medical evidence, however, which indicate that the Veteran has additional functional limitation caused by pain or weakness of such an extent that any higher rating would be warranted.  The examiners have always found the Veteran to have almost a full range of elbow motion, and no demonstrable findings of limitation caused by weakness have been given.  Without clinical medical evidence indicating such additional functional limitation, the Board is again unable to find that these factors, alone, would warrant  assignment of a higher rating.

The Board has also considered the Veteran's lay statements, including reports of pain, weakness, and limited mobility, and the impact these symptoms have on her ability to type, perform household chores, and dress herself.  See Jandreau, 492 F.3d at 1376-77.  While the Veteran is competent to make such statements, her assertions of being unable to perform any household chores or to adequately dress herself are inconsistent with the November 2007, October 2009, or March 2011 VA examination findings as well as the VA treatment records.  For all of the years considered at this time, spanning from 2006 to 2011, the Veteran frequently received orthopedic treatment for various joint pains and disabilities.  At no time, however, did she ever complain of functional impairment in her right elbow, and VA treatment records are silent for any treatment related to weakness or loss of mobility of the right elbow.  None of the VA examiners found any functional limitation in the right elbow.  While the Veteran was found to have weakness, stiffness, and tenderness, there is no clinical evidence that these symptoms prevent her from exercising full mobility and performing the basic tasks of daily living, such as basic cleaning tasks and dressing.  The assertions that the Veteran has such a severe functional impairment from her right elbow disorder alone are not supported by the medical evidence of record, which shows only minor impairment of the elbow.  Hence, her lay statements regarding having decreased mobility of greater severity than that found upon VA examination are not credible, and they are of less probative weight that the specific examination findings of trained VA health care professionals.

In sum, there is no basis for assignment of a rating in excess of 10 percent for residuals of a right elbow fracture at any time prior to March 25, 2011.  In reaching this conclusion, the Board has again considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

Cervical Spine

The Veteran also contends that her cervical degenerative disc disease warrants a rating higher than the 20 percent evaluation assigned for the period prior to March 25, 2011.  The Veteran has stated that her cervical spine pain causes the loss of mobility which makes driving and turning more difficult.  She stated that the pain prevents her from sleeping through the night and makes doing daily chores and shopping more difficult.

VA treatment records show reports of cervical spine pain and stiffness throughout the period on appeal.  In February 2007, the Veteran reported having neck pain.  February 2007 X-rays showed a small anterior spur at C5, with well-preserved disc spaces and vertebral bodies.  In February and November 2008, the Veteran reported neck pain, and in January 2009, the Veteran was noted to have throbbing neck pain, difficulty with head turning, headaches, and difficulty lying down due to pain.  On examination, she was found to have tightness and tenderness on the upper trapezius, with neck range of motion decreased by 5 degrees.

In February 2009, the Veteran began physical therapy for cervical spine degenerative joint disease.  She reported improved range of motion in her neck in March 2009 and February 2010.  The Veteran attended physical rehabilitation therapy in August 2010, and complained of neck pain with radiating pain to her shoulder.  X-rays showed no displaced fracture or osseous abnormality.  Disc spaces were normal.  An anterior osteophyte was noted at C5.  Cervical motion was within normal limits for forward flexion and extension, but limited to 15 degrees of rotation and 10 degrees for lateral flexion, both left and right.  The Veteran was again treated for neck pain and stiffness in February and November 2011.

At a November 2007 VA examination, the Veteran reported having constant, sharp pain in the left side of her neck with no radiation.  She reported weakness, muscle spasms, and stiffness.  She denied flare-ups but described having constant neck pain.  She reported no incapacitating episodes in the past 12 months but stated that neck pain prevented fast movements, caused pain on the job, and had a moderate impact on her ability to do chores.  It reportedly had a severe impact on her ability to drive or travel.  Physical examination showed normal spinal curvature, no atrophy or ankylosis, normal muscle tone, and no muscle spasm.  There was pain with motion and mild-moderate guarding of motion.  Tenderness was noted as a fibromyalgia trigger point in the Veteran's prior fibromyalgia examination.  Range of motion testing showed 25 degrees of extension, flexion, and bilateral lateral flexion. Left lateral rotation was to 45 degrees, and right lateral rotation was to 40 degrees.  There was no loss of motion due to pain.

At an October 2009 VA examination, the Veteran reported having constant, achy radiating pain in the cervical spine.  She reported no incapacitating episodes or flare-ups.  The Veteran reported that several times she had turned down jobs due to neck pain.  Physical examination revealed tenderness and guarding, with no evidence of spasm, atrophy, weakness, abnormal posture, lordosis, scoliosis, or ankylosis.  Range of motion testing showed flexion and extension to 35 degrees, left lateral flexion of 20 degrees, right lateral flexion of 25 degrees, and bilateral lateral rotation of 50 degrees.  There was objective additional limitation due to pain or with repetitive motion, but did not provide separate range of motion test findings.

At a March 2011 VA examination, the Veteran stated that her cervical spine disorder prevented her from walking more than 50 feet and caused stiffness, fatigue, spasms, decreased motion, and paresthesia.  She reported that during flare-ups she is unable to bend, stoop, or lift more than 3 pounds, and that in February 2011, she was incapacitated for 21 days and was recommended bed rest by her physician.  The Veteran walked with an antalgic, unsteady gait due to pain.  On physical examination, there was evidence of radiating pain, guarding, and tenderness, and no evidence of muscle spasm, weakness, loss of tone, atrophy, or ankylosis.  Range of motion testing showed flexion and extension to 45 degrees, bilateral lateral flexion to 45 degrees, and bilateral lateral rotation of 80 degrees, with no additional loss of range of motion due to pain.  The examiner noted that there was no additional limitation of motion due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-rays showed degenerative joint disease.  The examination was negative for any signs of intervertebral disc syndrome.

Disabilities of the spine are rated under Diagnostic Codes 5235 to 5243.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  A 20 percent rating is available for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is available for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment are evaluated separately under an appropriate diagnostic code.  Id. at Note (1).  In the current case, service connection is in effect for bladder incontinence, and the issues of entitlement to service connection for  migraine headaches and fecal incontinence secondary to cervical degenerative disc disease, have been referred to the AOJ for consideration in the first instance.  The Veteran has not alleged any additional associated abnormalities.  Hence, only the question regarding the rating assigned for orthopedic manifestations of the appellant's cervical spine disorder is before the Board.

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 20 percent prior to March 25, 2011.  In order to warrant an evaluation in excess of 20 percent, the evidence must show that the Veteran's cervical spine degenerative disc disease is manifested by forward flexion of the cervical spine to 15 degrees or less, or there is favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  There is no evidence that the Veteran had, at any time prior to March 25, 2011, forward flexion measuring 15 degrees or less or any ankylosis of the cervical spine.  The Veteran's VA treatment records noted in January 2009 that she had decreased range of motion by only 5 degrees, and in August 2010 she was found to have normal flexion and extension.  At the November 2007 VA examination, the Veteran showed forward flexion of 25 degrees, and at the VA examinations in October 2009 and March 2011 she showed improved forward flexion of 35 and 45 degrees.  The November 2007 and March 2011 VA examiners found that there was any further limitation of motion due to pain or after repetitive motion.  The VA examinations found signs of tenderness, guarding, and antalgic gait due to pain, but there was at no time any evidence of spasm, atrophy, weakness, abnormal posture, lordosis, scoliosis, or ankylosis.

In considering the DeLuca factors, the evidence of record preponderates against finding that the Veteran has pain symptoms that are not contemplated by the 20 percent evaluation.  Moreover, under the regulation governing the evaluation of spine disorders, the general rating criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  

The Board acknowledges that the October 2009 VA examiner failed to provide separate range of motion findings for limitation caused by pain, but adequate VA examinations performed in November 2007 and March 2011, both before and after the October 2009 examination, specifically noted that the Veteran did not have additional limitation due to pain.  Hence, while the Veteran experiences cervical spine pain, it does not result in any clinically measurable further limitation of function.  The Veteran's functional restrictions due to pain are adequately considered and are included within the rating criteria applied.  

While the appellant clearly has reported regular pain during her daily life, and while she has presented lay statements discussing the challenges it presents to her when walking and standing for extended periods of time, these statements have been taken into consideration.  It is, however, highly probative that VA examiners have not found additional functional impairment that is not contemplated in the rating assigned.  See Jandreau, 492 F.3d at 1376-77.  Finally, it is well to observe that on examination there is no objective evidence of weakness or spinal fatigue that is not already compensated. 

The Board notes that there are separate rating criteria for the spine available under Diagnostic Code 5243, for intervertebral disc syndrome, which allows for the assignment of rating criteria based on the frequency and extent of incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  Id. at Note (1).  A 40 percent rating is warranted where there are incapacitating episodes of at least four but less than six weeks total duration during the past 12 months.  Id.

At the March 2011 VA examination, the Veteran reported that she had been incapacitated for 21 days in February 2011 and was recommended bed rest by her physician.  The Board does not find that this assertion is supported by the record, however.  Indeed, the March 2011 VA examiner specifically noted that the Veteran did not have a diagnosis of intervertebral disc syndrome, and there has been no clinical finding that the appellant at any time has had this disorder.  There is no independent medical evidence that the Veteran has ever been prescribed bed rest, and the regulation requires physician prescribed bed rest, a decision by the Veteran to rest in bed is not physician prescribed bed rest.  Id.  There is therefore no medical evidence supporting the assignment of a higher rating under the Diagnostic Code for intervertebral disc syndrome.

As such, entitlement to an evaluation in excess of 20 percent prior to March 25, 2011 for orthopedic manifestations of cervical degenerative disc disease is denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  38 U.S.C.A. § 5107(b).


Extraschedular Consideration

A determination of whether the claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is required, and this is a three-step inquiry.  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  To do this, the Board or the AOJ must determine if the criteria found in the rating schedule reasonably describes the claimant's disability level and symptomatology.  If this is the case, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required. 

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred for completion of the third step, which is to determine whether, to accord justice, an extraschedular rating must be assigned.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this instance, the Veteran's right knee degenerative joint disease, right elbow  fracture residuals, and cervical degenerative disc disease are manifested by pain, stiffness, and limitation of motion which impact her overall mobility.  These symptoms and manifestations are clearly accounted for under the applicable Diagnostic Codes.  See also 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, 8 Vet. App. 202.  There is no indication in the record that the pertinent Diagnostic Codes fail to describe adequately or contemplate the current disability level of these disorders.  There is no evidence of more severe manifestations occurring for any of these disorders beyond the type of symptomatology contemplated by the rating criteria, such as hospitalization or incapacitation.  The Veteran stated that she was incapacitated in February 2011, but the objective record shows that she was only temporarily required to avoid bearing weight on her left foot for a disability entirely unrelated to the disability evaluations currently being decided.  The Veteran also asserted that she had been placed on bed rest for 10 days in October 2010 due to her right knee disability, but this is also not supported by the record.  VA treatment records indicate that in October 2010 she was undergoing physical therapy for her knee and had in fact been instructed to perform exercises to try to strengthen the knee.  The Board also acknowledges that the Veteran alleges that she was terminated from a teaching position in 2012 because her knee disability prevented her from moving fast enough to restrain a child.  This is also not supported by the record, as she has indicated on numerous other occasions that she stopped working prior to this due primarily to fibromyalgia and the pain medication she takes to manage this disorder.

After reviewing the entire record, the Board finds that there is no evidence of any more severe functional or occupational impairment due to right knee degenerative joint disease, right elbow fracture residuals, and cervical degenerative disc disease than that which is contemplated by the rating criteria.  As such, the Veteran's disability picture is contemplated by the rating schedule and the schedular rating criteria are adequate to address her symptoms and average impairment of earning capacity.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

The claim of entitlement to a rating in excess of 40 percent for fibromyalgia with headaches, depression, and symptoms of irritable bowel syndrome is dismissed.

The claim of entitlement to a rating in excess of 20 percent for cystitis with bladder incontinence is dismissed.

Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease is denied.

Entitlement to a rating in excess of 10 percent for right elbow fracture residuals prior to March 25, 2011 is denied.

Entitlement to a rating in excess of 20 percent for cervical spine degenerative disc disease prior to March 25, 2011 is denied.


REMAND

At the Veteran's March 2014 Board hearing, she asserted that her service-connected cervical spine and right elbow disorders have become more severe since the March 2011 VA examination and that her plantar fasciitis has caused her significantly more functional impairment since 2012.  As the Veteran now alleges more serious symptoms, including marked interference with employment, a new VA examination is necessary to determine the appellant's current level of disability, including whether the Veteran is unable to maintain gainful employment solely due to her service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Additionally, the Veteran is service connected for right and left foot plantar fasciitis with heel spurs.  The record also shows that she has been diagnosed with hallux valgus, pes cavus, hammertoes, and degenerative joint disease of the feet.  Each of these disorders are not service connected, and there is currently no evidence of record that they are secondary to service-connected plantar fasciitis with heel spurs.  In light of the fact that multiple foot disorders are present and the absence of any medical opinions of record discussing what symptomatology stems solely from the service-connected plantar fasciitis with heel spurs, the issue must be remanded in order to obtain a new VA examination and opinion.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

To ensure that the record is complete, all outstanding VA treatment records must be obtained and associated with the claims file.  The record currently contains treatment records from the Durham VA Medical Center dated up to March 2012 and from the Fayetteville VA Medical Center dated up to December 2012.  The Veteran has also indicated that she received treatment at the San Juan VA Medical Center in 2013.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of treatment of the Veteran from the Durham VA Medical Center since March 2012, from the Fayetteville VA Medical Center since December 2012, and from the San Juan VA Medical Center since 2013.  All records received should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be scheduled for a VA orthopedic examination to determine the current severity of his service-connected cervical degenerative disc disease, right elbow fracture residuals, and bilateral foot plantar fasciitis with heel spur.  The entire claims file must be provided to the examiner, including any records contained in Virtual VA or VBMS, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished (to include X-rays if necessary), and all clinical findings reported in detail.  The examiner must address the following questions:

(a) The examiner must conduct range of motion testing of the cervical spine, expressed in degrees.  The examiner must render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with lumbar strain.  If pain on motion is observed, the examiner must indicate the point at which pain begins.  The examiner must indicate whether, and to what extent, the Veteran experiences likely functional loss of the cervical spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner must express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner must also indicate whether any current muscle spasm or guarding is severe enough to result in an abnormal gait, abnormal spinal contour, or ankylosis.  Incapacitation, to the extent identified, should be set out.  Any related neurological disorders, including upper and/or lower neuropathy and radiculopathy, should be discussed.

(b) The examiner should conduct range of motion testing of the right elbow, expressed in degrees, and discuss any findings, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Furthermore, any additional loss of motion with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.   The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion beyond what is shown clinically.  The examiner must state whether there is any evidence of favorable or unfavorable ankylosis, joint fracture, nonunion, malunion, or deformity. 

The examiner must discuss the Veteran's lay statements regarding the functional impairment caused by this disability, including her assertions of having stiffness and difficulty lifting or holding objects.

(c) The examiner should address all symptoms and functional impairment associated with the Veteran's bilateral plantar fasciitis and heel spurs.  The examiner must indicate whether the plantar fasciitis results in limitation of motion of the foot or ankle and estimate the severity of the impairment, i.e., whether it is slight, moderate, moderately severe, or severe.  The examiner should also discuss whether there is any evidence of abnormal weight-bearing, inward bowing or spasm on manipulation of the tendo Achilles, tenderness or accentuated pain on manipulation and use of the feet, marked deformity, swelling on use, callosities, marked pronation, inward displacement, or any other notable symptoms.

The examiner is advised that the Veteran is currently service-connected only for plantar fasciitis with heel spurs.  She also has nonservice connected foot disorders including hallux valgus, pes cavus, hammertoes, and degenerative joint disease of the feet.  The examiner must identify which symptoms and manifestations are attributable solely to service-connected plantar fasciitis with heel spurs.  The examiner must differentiate, if possible, the extent of symptoms attributable to the Veteran's plantar fasciitis disorder from any attributable to any other diagnosed foot disability.  

If the examiner determines that any current symptoms are the result of disorders that are not service connected, the examiner must determine if such symptoms are so inseparable from the Veteran's plantar fasciitis with heel spurs that they are part and parcel of the service-connected disability. If the examiner is unable to make a distinction between the symptomatology caused by plantar fasciitis with heel spurs and the symptomatology of any other foot disorder, then he/she should expressly so state and consider all such symptoms in the aggregate as part and parcel of the Veteran's service-connected disability.  

(d) The examiner is to specifically discuss what singular and combined impairment is caused by all of the Veteran's service-connected disabilities (fibromyalgia with headaches, depression, irritable bowel syndrome, cervical degenerative disc disease, recurrent cystitis with bladder incontinence, bilateral plantar fasciitis with heel spur, right knee degenerative joint disease, right knee laxity, status post fracture right elbow, and acne) on her occupational functioning. 

The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.

3.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  Ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  The AOJ must ensure that the examiner has documented consideration of any records contained in Virtual VA or VBMS.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


